Citation Nr: 0844498	
Decision Date: 12/24/08    Archive Date: 12/31/08	

DOCKET NO.  07-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the residuals of a left 
arm injury, claimed as residuals of fracture with left elbow 
cubital tunnel syndrome.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1982 to 
February 1986.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  While the veteran and other lay witnesses claim he 
sustained an injury to his elbow during service, the service 
medical records, which do not appear to be incomplete, do not 
document any form of left elbow injury or symptoms of any 
kind, the veteran waived his service separation physical 
examination, symptoms of left elbow cubital tunnel syndrome 
are first shown to have developed some 18 years after the 
veteran was separated from service, and clinical statements 
submitted in support are based entirely on the veteran's own 
reported history and are speculative in nature.  



CONCLUSION OF LAW

A left elbow injury with current residuals was not incurred 
or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable in the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided VCAA notice in June and September 
2004, prior to the issuance of the rating decision now on 
appeal from December 2004.  These notices informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  

During the pendency of the appeal, when it became apparent 
that objective evidence of a left elbow/arm injury were not 
in the service medical records, the veteran was so informed, 
and requested to submit any additional evidence or service 
medical records he might have in his possession.  The service 
medical records were collected for review and failed to 
document this injury.  A separate request was made to the 
National Personnel Records Center (NPRC) for any clinical or 
other records regarding such injury while the veteran was 
stationed in Korea and NPRC responded that they required the 
name of the hospital where the veteran was treated.  The 
veteran has reported that he was not hospitalized but seen in 
a battalion aid station for treatment.  All know available 
service medical records have, therefore, been collected for 
review, there are no separate hospitalization records for the 
record.  

Additionally, private medical records, including a private 
medical opinion were collected for review.  The notice and 
assistance requirements of VCAA are satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered remanding the appeal for the conduct of 
a VA examination with record review and request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, in 
the complete absence of any objective medical evidence 
documenting a left elbow injury at any time during service, 
and a complete absence of any medical records of treatment 
for left elbow injury residuals from service separation 
onward for 18 years, a request for such opinion would 
necessarily require speculation on the part of any competent 
medical examiner.  Under these circumstances, there is no 
duty to obtain such opinion or examination.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for the residuals of a left elbow injury in 2004, 
over 18 years after he was separated from military service.  
He claims to have injured the elbow in a fall from a truck in 
a military motor pool in the fall of 1985 while stationed 
with the Army in Korea.  He claims that he sought treatment 
at a battalion aid station where a "CW4" diagnosed him for a 
hairline fracture of the elbow, and prescribed him a sling, 
and that the elbow was symptomatic for some weeks before 
returning to normal.  He claims that the left elbow was 
essentially asymptomatic for the remainder of service and for 
some 18 years until records on file commencing in December 
2003 reveal he began to complain of symptoms, which have now 
clearly been diagnosed as left elbow cubital tunnel syndrome, 
with entrapment of the left arm ulnar nerve, with 
neurological symptoms of the left forearm, ring and little 
fingers of the left hand.  

When informed by the RO that there was no documentary 
evidence of a left elbow injury or treatment therefore in the 
service medical records, the veteran argued that he did seek 
such treatment and that the records must be incomplete.  The 
RO returned a request to NPRC seeking any additional records, 
and NPRC requested the RO to identify the hospital where the 
veteran was treated.  The veteran has reported that he was 
not hospitalized, but treated at a battalion aid station.  
There is no separate registry of medical records maintained 
at battalion aid stations, so all available records have been 
collected for review.  The veteran argues that those records 
are incomplete, but the evidence on file does not show them 
to be incomplete.  The records on file do not document a left 
elbow injury in late 1985.  Additionally, no records on file 
through the end of the veteran's military service in February 
1986 note any signs, symptoms, complaints, findings or 
diagnoses for left elbow injury residuals.  Unfortunately, 
the veteran specifically waived his right to a physical 
examination at service separation in February 1986.  The only 
record relevant to the claim that the Board can point to in 
this case is that the veteran was noted to have a 3-inch 
diagonal scar on the left anterior wrist at the time he was 
examined for enlistment for service in January 1982.  

When no mention of a left arm/elbow injury or fracture could 
be identified in the service medical records the veteran 
provided lay statements of his own, his wife, and a fellow 
serviceman.  The veteran's wife reported that, at the time in 
question, she had to assist him in dressing.  The fellow 
serviceman submitted a statement indicating that he did not 
witness an injury, but that he was the veteran's co-worker 
and that he was aware the veteran injured the arm and that he 
was provided a sling.  However, neither lay witness actually 
witnessed the injury and each of their statements about the 
veteran's "broken" arm or "hair fracture" is based entirely 
on information provided the veteran himself.  Certainly 
neither the veteran, his wife or co-worker have the requisite 
medical expertise to provide their own competent clinical 
diagnosis of a fracture of the left arm/elbow, or that such 
fracture resulted in cubital tunnel syndrome 18 or 19 years 
after the incident.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Other than obvious self-
interest in any claim, there is no basis to challenge the 
credibility of any statement on file, except to the extent 
that these statements attempt to provide competent clinical 
evidence, and to the extent that these statements are based 
on reports of the veteran himself.  

There is on file a record of the veteran contacting an 
individual at the Oklahoma Center for Orthopedics where the 
veteran reported that he had fractured the ulna bone during 
service and that no surgery was required.  The individual 
responding replied that "yes it's possible there is a link 
from the old injury to your present condition."  The fact 
that a health care professional reports a "possibility" of a 
causal connection is not significant medical evidence.  A 
possibility does not equate to an equipoise or better of 
evidence, and this statement presupposes that the veteran 
actually did sustain a left ulna fracture during service 
which is not established by any competent medical evidence.  

The veteran also submitted a more definitive clinical opinion 
written by a physician who had actually seen the veteran in 
2007.  Again, this physician wrote that the veteran did 
suffer a fracture of his left elbow after sustaining a fall 
during service in 1985, which he refers to as a "hairline 
fracture," and that the veteran "required extensive physical 
therapy to help regain full range of motion of his left arm."  
This doctor confirms that the veteran does have cubital 
tunnel syndrome of the left arm at the present time with 
certain symptoms therefrom.  This physician wrote that "based 
on patient's history of injury in 1985" and his current 
clinical findings of left ulnar neuropathy, he felt that the 
accident in 1985 "is likely related as well as contributed to 
him developing left cubital tunnel syndrome."  The doctor 
also wrote that cubital tunnel syndrome often resulted from 
traumatic injury in the area of the left elbow ulnar nerve.  
This clinical opinion is based entirely on a report of facts 
by the veteran that he actually sustained a left elbow 
hairline fracture during service which is not confirmed or 
even suggested in any objective medical evidence on file.  
Further, this opinion includes the veteran's report of having 
to undergo "extensive physical therapy" which is also not 
documented in any clinical evidence on file.  Extensive 
physical therapy is also not corroborated in any lay 
statement submitted in support of a claim.  

As noted above, the Board strongly considered referring this 
case for VA examination with record review and request for 
opinion consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, the veteran's record contains no objective medical 
or other data confirming any form of left elbow injury or 
fracture at any time during service.  There is a complete 
absence of any chronicity of symptomatology from such alleged 
fracture at any time during or for some 18 years after the 
veteran was separated from service.  Requesting an 
examination and record review for the purpose of producing an 
opinion which would require speculation on the part of the VA 
examiner would be no more useful than the clinical opinions 
provided by the veteran in support of his claim.

Even assuming, without conceding, that the veteran sustained 
some form of trauma to the left elbow during service, there 
is no objective evidence confirming any form of left elbow 
fracture or other permanent injury to the arm at any time 
during service.  There is a complete absence of any objective 
evidence of chronicity of left arm symptomatology at any time 
during or for some 18 years following service separation.  

The veteran claims a left arm fracture in the fall of 1985, 
and separated from service in February 1986.  There then 
follows a period of 18 years of post-service employment and 
other activities during which time the veteran may have 
sustained trauma, injury or other causal origin for his 
current left elbow cubital tunnel syndrome.  Pure probability 
theory would provide a better opportunity for the origin of 
this injury to have occurred after service rather than the 
several months identified toward the end of the veteran's 
service.  The fact that the veteran was apparently not seen 
by any medical doctor by his own reports, and that he was 
allegedly only treated at a battalion aid station is not 
indicative of any particularly serious injury.  Lay 
statements of the veteran, his wife and co-worker, and 
speculative medical opinions provided many years after he was 
separated from service do not arise to an equipoise of 
evidence.  The complete absence of any objective evidence 
treatment, diagnosis or findings for a left elbow injury at 
any time during service or for 18 years thereafter is 
evidence against a finding of continuity of symptomatology, 
and weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  


ORDER

Entitlement to service connection for the residuals of a left 
arm injury, claimed as residuals of fracture with left elbow 
cubital tunnel syndrome, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


